DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 22, 29-34, and 37-40 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by USPUB 2014/0355926 to Velthaus.
 	Velthaus shows the following.
 	Claim 21. (New) A Mach-Zehnder (MZ) interferometer (fig. 4B), comprising: a first coupling configured to: receive a direct current (DC) supply (see ¶0064); a pair of differentially driven MZ electrodes (21, 22) configured to: impart radio frequency (RF) signals to light travelling through respective arms of the MZ interferometer , and receive a DC bias as a positive voltage via lower n-type cladding 3 (¶0064) of the MZ interferometer, the lower n-type cladding being at a different positive DC potential than an upper plane RF ground 24 (see ¶0063)of the MZ interferometer and having a similar alternating current (AC) potential to the upper plane RF ground; and a second coupling configured to: transmit the DC supply received from the first coupling through the pair of differentially driven MZ electrodes.
 	Claim 22. (New) The MZ interferometer of claim 21, further comprising: 
 a pair of resistors (51, 52, 471, 481) to provide differential RF termination of the pair of differentially driven MZ electrodes.  See fig. 4B.
 	Claim 29. (New) The MZ interferometer of claim 22, wherein the pair of resistors are configured in series.  See fig. 4B.
 	Claim 30. (New) The MZ interferometer of claim 22, wherein the pair of resistors provide a total of 50 to 100 ohms of differential termination impedance.  See ¶0069.
 	Claim 31. (New) The MZ interferometer of claim 21, wherein the second coupling is further configured to directly couple the MZ interferometer and a driver circuit.  See fig. 4B.
 	Re claim 32, the claimed method steps are inherently shown by the device, and the detail structural limitations are greatly discussed above.
 	Claim 33. (New) The method of claim 32, further comprising:
providing, via a pair of resistors of the MZ interferometer, differential RF termination of the pair of differentially driven MZ electrodes.  See ¶0068.
 	Claim 34. (New) The method of claim 32, further comprising:
providing, via capacitive coupling, common-mode RF termination.  See ¶0028: unipolar RF signal.
 	Claim 37. (New) The method of claim 34, wherein the capacitive coupling is provided via one or more on-chip capacitors (111, 121).
 	Claim 38. (New) The method of claim 37, wherein the capacitive coupling is further provided via an off-chip capacitor 7 (see fig. 3).
 	Re claims 32, 39, and 40, the claimed method steps are inherently shown by the device, and the detail structural limitations are greatly discussed above.
 	

Allowable Subject Matter
Claims 23-28 and 35-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest a Mach-Zehnder (MZ) interferometer comprising all the specific elements with the specific combination as set forth in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883